Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133502                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Maura D. Corrigan
            Plaintiff-Appellee,                                                                       Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  v                                                                SC: 133502
                                                                   COA: 273203
                                                                   Calhoun CC: 2005-004088-FH
  FRED TIQUAN WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 13, 2007
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2007                       _________________________________________
           s0618                                                              Clerk